Citation Nr: 9930624	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for residuals of a motor vehicle accident, 
to include chronic disability of the shoulders, spine, and 
head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran had active duty from August 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The claims folder was subsequently 
transferred to the RO in Chicago, Illinois.  


REMAND

Correspondence dated in September 1996 indicates that the 
veteran requested a hearing before a member of the Board at 
the local RO.  In July 1997, the veteran opted for a 
videoconference hearing before a Board member rather than a 
hearing in person.  Further review of the claims folder 
reveals that the veteran has not been afforded the requested 
hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board via 
videoconferencing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


